DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 7-8, 11-13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 2017/0198934) in view of Wetzel (US 2006/0021375). 
Regarding claim 1, 
Shaffer teaches an air conditioner unit 10 for conditioning an indoor space, the air conditioner unit comprising: a housing 20 defining an indoor portion 12 and an outdoor portion 14, the housing further defining an exhaust outlet 68  downstream from the indoor portion to exhaust air therefrom; an outdoor heat exchanger assembly disposed in the outdoor portion and comprising an outdoor heat exchanger 30; an indoor heat exchanger assembly disposed in the indoor portion and comprising an indoor heat exchanger 40 and an indoor fan 42; a compressor 34 in fluid communication with the outdoor heat exchanger and the indoor heat exchanger to circulate a refrigerant between the outdoor heat exchanger and the indoor heat exchanger; and a bulkhead 46 disposed between the outdoor heat exchanger and the indoor heat exchanger along a transverse direction, the bulkhead defining the indoor portion and the outdoor portion (see par. 29), the bulkhead may define a vent aperture 100 therethrough. 
Shaffer does not teach a sterilization light assembly disposed within the indoor portion downstream from the vent aperture.
Referring to Fig. 1, Wetzel, directed to an air conditioning system for indoor and outdoor air, teaches wherein makeup air (e.g. outside air drawn via inlet 34 and mixed with return air 16), is to pass through UV tubes 20 (e.g. a sterilization light assembly) disposed within an indoor portion 12 downstream from a vent aperture (e.g. control opening 54). 
Wetzel teaches that said sterilization assembly kills any bacteria or other pathogens within the makeup air (see par. 27). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Shaffer by Wetzel with the motivation of killing bacteria or other pathogens within the makeup air. 
Regarding claim 2, 
Shaffer as modified above teaches wherein the sterilization light assembly is disposed downstream from the indoor heat exchanger (see Wetzel, Fig. 1).
Regarding claim 3, 
Shaffer as modified above teaches wherein the indoor fan is disposed upstream of the sterilization light assembly (see Wetzel, Fig. 1).
Regarding claim 5,
Shaffer as modified above teaches wherein the sterilization light assembly is directed toward the vent aperture (e.g. toward air that flows via the vent aperture).
Regarding claim 7,
Shaffer as modified above teaches wherein the sterilization light assembly is spaced apart from the bulkhead along a transverse direction (see Wetzel, Fig. 1).
Regarding claim 8,
Shaffer as modified above teaches wherein the indoor fan is disposed along an airflow path between an intake segment of the indoor portion and an exhaust segment of the indoor portion upstream from the exhaust outlet (See Figs. 8-9), wherein the air conditioner unit further comprises a cutoff panel separating the intake segment from the exhaust segment (e.g. the panel on which sensors 110, 112 are mounted, see Fig. 9), and wherein the sterilization light assembly is mounted below the cutoff panel (e.g. as the panel is mounted to the top of the unit).
Regarding claims 11-13, 16-17,
The subject matter of claims 11-13, 16-17 are directed towards essentially the same subject matter as claims 1-3, 5, 7-8 and has been addressed in the rejection of claims 1-3, 5, 7-8.
Claim(s) 9-10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 2017/0198934) in view of Wetzel (US 2006/0021375) and Goel (US 2011/0011112).
Regarding claim 9, 
Shaffer as modified above does not teach a metal mounting bracket supporting the sterilization light assembly within the indoor portion.
Goel, directed to and UV light for an HVAC unit, teaches metal mounting brackets 250 supporting a sterilization light assembly. 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Shaffer as modified above by Goel with the motivation of securely fastening the light assembly within the indoor portion. 
Regarding claim 10, 
Shaffer as modified above does not teach wherein the sterilization light assembly comprises an ultraviolet C (UVC) light source configured to emit radiation between 200 to 280 nanometers.
 Goel teaches  wherein a light source 120 is configured to emit UV light 124 (e.g., light having a peak in intensity at a wavelength in the range of about 200 to 300 nm). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Shaffer as modified above by Goel with the motivation of utilizing a known wavelength with preferred microbe destroying properties (see Goel, par. 15). 
Shaffer does not teach a lens casing sealing the UVC light source against the metal mounting bracket to prevent moisture from contacting the UVC light source.
Goel teaches a lens casing 150 sealing the UVC light source against the metal mounting bracket to prevent moisture from contacting the UVC light source.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Shaffer by Goel with the motivation of securing the light assembly and protecting the light source. 
Regarding claims 18-19,
The subject matter of claims 18-19 is directed towards essentially the same subject matter as claims 18-19 and has been addressed in the rejection of claims 9-10.
Allowable Subject Matter
Claims 4, 6, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 4, 14,
Shaffer as modified above does not teach wherein the sterilization light assembly is directed rearward away from the indoor heat exchanger. For example, Wetzel teaches wherein light assembly 20 is directed toward an indoor heat exchanger. 
Regarding claims 6, 15,
Shaffer teaches heat shield 106 but Wetzel provides no guidance or teaching such that the light assembly 20 of Wetzel should be mounted on said heat shield. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/               Examiner, Art Unit 3763